                                           Case 3:20-cv-02622-SI Document 43 Filed 10/27/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARBARA HOWE, et al.,                            Case No. 20-cv-02622-SI
                                   8                     Plaintiffs,
                                                                                          ORDER GRANTING IN PART AND
                                   9               v.                                     DENYING IN PART DEFENDANTS'
                                                                                          MOTION TO DISMISS THE FIRST
                                  10     MENDOCINO COUNTY, et al.,                        AMENDED COMPLAINT
                                  11                     Defendants.                      Re: Dkt. No. 36
                                  12
Northern District of California
 United States District Court




                                  13             On October 9, 2020 the Court heard oral argument on defendants’ motion to dismiss

                                  14   plaintiffs’ First Amended Complaint (“FAC”). Dkt. No. 42. Having considered the arguments made

                                  15   and the papers submitted, the Court hereby GRANTS in part and DENIES in part defendants’
                                       motion to dismiss.
                                  16

                                  17
                                                                                BACKGROUND
                                  18
                                                 The three plaintiffs – Barbara Howe, Jani Sheppard, and Carol Morgan – are former and
                                  19
                                       current employees of Mendocino County’s Health and Human Services Agency (“HHSA”). Dkt.
                                  20
                                       No. 31 ⁋⁋ 24-26. Their original complaint was filed on April 15, 2020. Dkt. No. 1. Defendants
                                  21
                                       filed a motion to dismiss the original complaint which was granted in part and denied in part. Dkt.
                                  22
                                       No. 28.
                                  23
                                                 Allegations re Plaintiff Barbara Howe. Plaintiff Barbara Howe is a former employee at
                                  24
                                       HHSA where she worked from October 2017 – May 30, 2019. Ms. Howe alleges she was
                                  25
                                       “forcefully terminated” through compelled speech when she signed a resignation letter under duress
                                  26
                                       and threat of termination. FAC ¶¶ 285–308. Ms. Howe alleges she made comments on May 15,
                                  27
                                       2019 to Emergency Response Partners as part of the Public Health Emergency Preparedness
                                  28
                                           Case 3:20-cv-02622-SI Document 43 Filed 10/27/20 Page 2 of 10




                                   1   Program (PHEPP). Specifically, Ms. Howe stated ambulances likely would not be available during

                                   2   the next major disaster like a wildfire because “Carmel Angelo . . . by and through [defendant

                                   3   Tammy Moss Chandler] had disrupted a flexible, multi-company ambulance system to divert the

                                   4   contract to a favored provider.” FAC ¶¶ 215–220.

                                   5          Ms. Howe and co-plaintiff Jani Sheppard also gave HHSA employee Heidi Corrado, who

                                   6   the FAC refers to as the “preferred lesbian,” a negative performance review on May 20, 2019. FAC

                                   7   ¶¶ 231, 257. They both allege that defendants William Schurtz and Tammy Moss Chandler

                                   8   demanded Ms. Howe and Ms. Sheppard change a performance evaluation to be more positive. FAC

                                   9   ¶¶ 235–236. Ms. Chandler told both Ms. Howe and Ms. Sheppard to “do nothing” and stop raising

                                  10   the issues with Ms. Corrado’s performance. FAC ⁋256.

                                  11          Ms. Howe alleges she was retaliated against for her speech and actions when days later, on

                                  12   May 24, 2019, she was forced under duress to sign a one-page resignation letter by defendant
Northern District of California
 United States District Court




                                  13   Tammy Moss Chandler. See FAC ⁋⁋ 280-313 (ECF pages 44-46).

                                  14          After signing the letter, Ms. Howe also alleges defendants sought spurious temporary

                                  15   restraining orders designed to destroy her reputation, further retaliation for the above activity. FAC

                                  16   ¶¶ 501– 503. Ms. Howe claims she was entitled to a name clearing hearing. FAC ¶¶ 536–538.

                                  17          Finally, Ms. Howe alleges she was discriminated against based on her sexual orientation

                                  18   (heterosexual), gender, age, and engaging in protected activity, citing comments defendant Tammy

                                  19   Moss Chandler made to Ms. Howe about how older employers are incapable of making good

                                  20   decisions, multitasking, and struggling with technology. FAC ¶¶ 478–482.

                                  21          Allegations re Plaintiff Jani Sheppard. Plaintiff Jani Sheppard has been employed by

                                  22   HHSA from May 2018 – present and is currently a Senior Program Manager. FAC ¶ 25. Ms.

                                  23   Sheppard alleges she was subject to retaliation because defendant Tammy Moss Chandler

                                  24   erroneously thought Ms. Sheppard was the person who provided evidence in the TRO hearings

                                  25   against the County and in favor of Ms. Howe. FAC ⁋ 502. As a result, the complaint alleges Ms.

                                  26   Sheppard was subject to a sham discrimination investigation concocted by defendant Katherine

                                  27   Fengler and two other employees, Meredith Reinhard (who reports directly to Ms. Sheppard) and

                                  28
                                                                                         2
                                           Case 3:20-cv-02622-SI Document 43 Filed 10/27/20 Page 3 of 10




                                   1   Carol Mordhorst1, who allegedly made comments to the effect that Ms. Sheppard “had to go.” FAC

                                   2   ¶ 367–368. The discrimination investigation allegedly concerned Ms. Sheppard’s activities in

                                   3   directing HHSA funds to underserved communities, which she was allegedly authorized and

                                   4   directed to do by State law. FAC ¶¶ 356–359.

                                   5          Ms. Sheppard also alleges that Ms. Mordhorst told her that Ms. Reinhard and other “direct

                                   6   reports” called Ms. Sheppard an “angry black woman.” FAC ¶ 372.

                                   7          Ms. Sheppard’s intrusion of speech claim surrounds a Tobacco Initiative she was

                                   8   supervising. She alleges defendant Tammy Moss Chandler prohibited HHSA staff from speaking

                                   9   with supervisors about the initiative. FAC ¶¶ 173–185. At a September 2019 Tobacco Coalition

                                  10   Meeting, Ms. Sheppard stated publicly that she was not permitted to speak with supervisors and Ms.

                                  11   Chandler was not able to engage in formal strategic planning and voiced her own frustration about

                                  12   the lack of leadership since Ms. Howe’s compelled termination. FAC ¶¶ 195–197. Ms. Sheppard
Northern District of California
 United States District Court




                                  13   alleges she was retaliated against by being removed from meetings because of her association with

                                  14   Ms. Howe, with the discrimination investigation, and that she was demoted twice on March 26,

                                  15   2020. FAC ¶¶ 198–203; ¶¶ 131–139. Defendant William Schurtz justified the demotion stating

                                  16   Ms. Sheppard had not completed her probationary periods. FAC ¶¶ 131–139.

                                  17          Allegations re Plaintiff Carol Morgan. Plaintiff Carol Morgan has worked for HHSA

                                  18   from December 2017 – present as a Senior Nurse Care Manager. FAC ¶ 26. Ms. Morgan’s claim

                                  19   primarily involves the conduct of Sharon Convery, who allegedly attempted to have Ms. Morgan

                                  20   falsify an HR questionnaire after the interview of County employee, Ms. Hashimoto, on January 30,

                                  21   2020. FAC ¶ 267-270. Ms. Morgan filed a formal union grievance over these allegations. FAC ¶

                                  22   275.

                                  23          Ms. Morgan also alleges she has spoken up against the backlog of case histories and the

                                  24   failure of the County managing agents to execute strategic plans, which has prevented foster children

                                  25

                                  26          1
                                                The FAC alleges Carol Mordhorst is “a contractor” who temporarily replaced Ms. Howe
                                  27   and who defendant Sharon Convery reported to. FAC ⁋33 and 371. Ms. Mordhorst is a primary
                                       example of someone whom the complaint mentions but does so without providing helpful context
                                  28   or information. When did Ms. Mordhorst work for the County? Who reported to her? Who did she
                                       report to?
                                                                                     3
                                           Case 3:20-cv-02622-SI Document 43 Filed 10/27/20 Page 4 of 10




                                   1   from receiving medical services. FAC ¶ 265.

                                   2           Ms. Morgan claims she was retaliated against for her actions and speech by being denied a

                                   3   promotion. In late 2019 the County sought to appoint someone for a promotional position applying

                                   4   the civil service rules and ordinances; defendants allegedly enforced “illegal policies and

                                   5   procedures” to “promote a preferred candidate over one selected from the written policies.” FAC

                                   6   20 ¶¶ 146–147.

                                   7

                                   8                                           LEGAL STANDARD

                                   9           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint if

                                  10   it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                  11   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”

                                  12   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard requires
Northern District of California
 United States District Court




                                  13   the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant has acted

                                  14   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts do not require “heightened

                                  15   fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above the

                                  16   speculative level.” Twombly, 550 U.S. at 555, 570. In deciding whether the plaintiff has stated a

                                  17   claim upon which relief can be granted, the court must assume that the plaintiff’s allegations are

                                  18   true and must draw all reasonable inferences in the plaintiff’s favor. See Usher v. City of Los

                                  19   Angeles, 828 F.2d 556, 561 (9th Cir. 1987). The court is not required to accept as true “merely

                                  20   conclusory [allegations], unwarranted deductions of fact, or unreasonable inferences.” In re Gilead

                                  21   Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                  22

                                  23                                                DISCUSSION

                                  24           As the Court explained at the hearing, it has concerns over whether plaintiffs can adequately

                                  25   plead the 1st – 4th causes of action. These four causes of action are the only federal claims alleged;

                                  26   therefore, if they were dismissed, plaintiffs could no longer assert federal jurisdiction. In that event,

                                  27   the Court feels it best to leave the California claims for a California judge. With that in mind, the

                                  28   Court only addresses the federal causes of action (1-4) below.
                                                                                           4
                                           Case 3:20-cv-02622-SI Document 43 Filed 10/27/20 Page 5 of 10




                                   1             As stated in the FAC, the first four causes of action are:

                                   2             1. Illegal Intrusion on First Amendment Right to Free Speech in Violation of 42 U.S.C.
                                                 §1983
                                   3
                                                 2. Retaliation-Exercising Free Speech Monell Action -- Violation of 42 U.S.C. §1983
                                   4                     A. Based on Official Policy, Practice or Custom;
                                                         B. Based on Act of Final Policymaker;
                                   5                     C. Based on Ratification;
                                                         D. Based on Policy of Failure to Train or Supervise.
                                   6
                                                 3. Wrongful Termination/Adverse Employment Action -- Violation 14th Amendment Right
                                   7             to Property and Equal Protection Monell Action -- Violation of 42 U.S.C. §1983
                                                        A. Based on Official Policy, Practice or Custom;
                                   8                    B. Based on Act of Final Policymaker;
                                                        C. Based on Ratification;
                                   9                    D. Based on Policy of Failure to Train or Supervise.
                                  10             4. Wrongful Termination/Adverse Employment Action in Violation Of 14th Amendment
                                                 Right to Due Process, Monell Action- Violation of 42 U.S.C. §1983
                                  11                    A. Based on Official Policy, Practice or Custom;
                                                        B. Based on Act of Final Policymaker;
                                  12                    C. Based on Ratification;
Northern District of California
 United States District Court




                                                        D. Based on Policy of Failure to Train or Supervise.
                                  13
                                                 To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a right
                                  14
                                       secured by the Constitution or laws of the United States was violated, and (2) that the violation was
                                  15
                                       committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48
                                  16
                                       (1988).
                                  17
                                                 The FAC brings the federal causes of action against the County of Mendocino and individual
                                  18
                                       defendants Tammy Moss-Chandler, William Schurtz, and Sharon Convery in their individual
                                  19
                                       capacities.
                                  20
                                                 § 1983 Claims Against County of Mendocino. To plead a § 1983 claim against a
                                  21
                                       municipality, a plaintiff must show that the defendant municipality’s employees or agents acted
                                  22
                                       pursuant to an official custom, pattern, or policy that violates the plaintiff's civil rights. See Monell
                                  23
                                       v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 690-91 (1978). Municipal entities do not
                                  24
                                       have liability based merely on the fact that they employed the alleged wrongdoers. There is no
                                  25
                                       respondeat superior liability under § 1983, i.e. no liability under the theory that an entity is liable
                                  26
                                       simply because it employs a person who has violated a plaintiff's rights. See Monell v. Dep't of
                                  27
                                       Social Servs., 436 U.S. 658, 691 (1978); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Local
                                  28
                                                                                            5
                                           Case 3:20-cv-02622-SI Document 43 Filed 10/27/20 Page 6 of 10




                                   1   governments are “persons” subject to liability under 42 U.S.C. § 1983 where official policy or

                                   2   custom causes a constitutional tort, see Monell, 436 U.S. at 690. Under § 1983, a municipality may

                                   3   be held liable based on an unconstitutional policy even where it is not an express municipal policy

                                   4   that has been formally adopted. In particular, the Supreme Court has recognized that a municipality

                                   5   may be held liable on the basis of an unconstitutional policy if the plaintiff can “prove the existence

                                   6   of a widespread practice that, although not authorized by written law or express municipal policy,

                                   7   is ‘so permanent and well settled as to constitute a “custom or usage” with the force of law.’” City

                                   8   of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988) (quoting Adickes v. S.H. Kress & Co., 398 U.S.

                                   9   144, 167-168 (1970)). In order to withstand a motion to dismiss for failure to state a claim, a Monell

                                  10   claim must consist of more than mere “formulaic recitations of the existence of unlawful policies,

                                  11   conducts or habits.” Warner v. County of San Diego, No. 10-1057, 2011 U.S. Dist. LEXIS 14312,

                                  12   2011 WL 662993, *4 (S.D.Cal. Feb.14, 2011).
Northern District of California
 United States District Court




                                  13           In the instant action, plaintiffs must show that the County of Mendocino, the municipal

                                  14   defendant, had/has employees or agents who acted pursuant to an official custom pattern or policy

                                  15   that violated plaintiffs’ rights. For all four of the causes of action above, plaintiffs have failed to

                                  16   adequately plead and articulate the alleged official policy, practice or custom. While, like the

                                  17   original complaint, the FAC is replete with general references to “illegal policies and procedures,”

                                  18   it says very little, if anything, distilling what exactly the policy, practices, or customs are. Referring

                                  19   to and quoting from the alleged Grand Jury Report (FAC ⁋⁋ 148-172) is not enough to establish an

                                  20   official policy, practice, or custom. Plaintiffs must tie their allegations together and not ask the

                                  21   Court to connect disparate dots.

                                  22           § 1983 Claims Against Individual Defendants. Plaintiff can bring suit against defendants

                                  23   in their individual capacity under § 1983. Hafer v. Melo, 502 U.S. 21, 31 (1993). Under § 1983, a

                                  24   supervisor can be held liable in his or her individual capacity “if there exists either (1) his or her

                                  25   personal involvement in the constitutional deprivation, or (2) a sufficient causal connection between

                                  26   the supervisor’s wrongful conduct and the constitutional violation.” Hansen v. Black, 885 F.2d 642,

                                  27   646 (9th Cir. 1989) (citation omitted). However, “the distinction between official-capacity suits and

                                  28   personal-capacity suits is more than a mere pleading device.” McAllister v. Los Angeles Unified
                                                                                           6
                                            Case 3:20-cv-02622-SI Document 43 Filed 10/27/20 Page 7 of 10




                                   1   School Dist., 216 Cal.App.4th 1198, 1212 (2013) (citing Hafer, 502 U.S. at 27) (internal citation

                                   2   and quotation marks omitted). “The requisite causal connection can be established ... by setting in

                                   3   motion a series of acts by others or by knowingly refus[ing] to terminate a series of acts by others,

                                   4   which [the supervisor] knew or reasonably should have known would cause others to inflict a

                                   5   constitutional injury.” Starr v. Baca, 652 F.3d 1202, 1207-1208 (9th Cir. 2011) (internal quotation

                                   6   marks and citations omitted) (alterations in original). Thus, a supervisor may “be liable in his

                                   7   individual capacity for his own culpable action or inaction in the training, supervision, or control of

                                   8   his subordinates; for his acquiescence in the constitutional deprivation; or for conduct that showed

                                   9   a reckless or callous indifference to the rights of others.” Keates v. Koile, 883 F.3d 1228, 1243 (9th

                                  10   Cir. 2018) (quoting Starr, 652 F.3d at 1208). Thus, plaintiffs must allege such a causal connection

                                  11   for each defendant sued in an individual capacity.

                                  12          The first four causes of action fail for these reasons and also for those stated below.
Northern District of California
 United States District Court




                                  13

                                  14   I.     First Cause of Action: Violation of §1983 – Illegal Intrusion of First Amendment
                                              Right to Free Speech
                                  15
                                              To state a free speech violation under § 1983, the plaintiff must allege that “by his actions
                                  16
                                       [the defendant] deterred or chilled [the plaintiff's protected] speech and such deterrence was a
                                  17
                                       substantial or motivating factor in [the defendant's] conduct.” Menotti v. City of Seattle, 409 F.3d
                                  18
                                       1113, 1155 (9th Cir. 2005) (citing Sloman v. Tadlock, 21 F.3d 1462, 1469 (9th Cir. 1994));
                                  19
                                       Mendocino Envtl. Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir. 1999) ("[T]he proper
                                  20
                                       inquiry asks 'whether an official's acts would chill or silence a person of ordinary firmness from
                                  21
                                       future First Amendment activities.'"). To prevail on their first cause of action for illegal intrusion
                                  22
                                       of First Amendment Right to Free Speech, plaintiffs must allege specific facts showing the
                                  23
                                       individual defendants’ personal participation in a deprivation of plaintiffs’ right to free speech;
                                  24
                                       conclusory statements are not enough. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998);
                                  25
                                       Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).
                                  26
                                              Plaintiffs’ allegations for the first cause of action are virtually identical to those of the second
                                  27

                                  28
                                                                                           7
                                              Case 3:20-cv-02622-SI Document 43 Filed 10/27/20 Page 8 of 10




                                   1   cause of action – as such, it seems at its heart, plaintiffs’ claims are for retaliation.2 Despite over 80

                                   2   pages of allegations, plaintiffs’ theory for the first cause of action never fully bakes – plaintiffs have

                                   3   not alleged what actions if any defendants took to chill protected speech.

                                   4

                                   5   II.       Second Cause of Action: Violation of §1983 – Retaliation for Exercising Free Speech,
                                                 Monell Action
                                   6
                                                 To succeed on this cause of action, plaintiffs must establish (1) they spoke on a matter of
                                   7
                                       public concern; (2) whether they spoke as a private citizen rather than a public employee; (3)
                                   8
                                       whether the plaintiff’s protected speech was a substantial or motivating factor in the adverse
                                   9
                                       employment action; (4) whether the state had an adequate justification for treating the employee
                                  10
                                       differently from other members of the general public; and (5) whether the state would have taken
                                  11
                                       the adverse employment action even absent the protected speech. Eng v. Cooley, 552 F.3d 1062,
                                  12
Northern District of California




                                       1070 (9th Cir. 2009). “[F]ailure to meet any one of [these factors] is fatal to the plaintiff's case.”
 United States District Court




                                  13
                                       Dahlia v. Rodriguez, 735 F.3d 1060, 1091 n.4 (9th Cir. 2013) (en banc).
                                  14
                                              Plaintiffs have not adequately plead their exercise of protected speech was a “substantial or
                                  15
                                       motivating factor” leading to the adverse employment actions, nor have they adequately plead the
                                  16
                                       causal link between the allegedly protected speech and the alleged retaliation. Again, the allegations
                                  17
                                       are conclusory and not plead with sufficient particularity.
                                  18
                                  19   III.      Third Cause of Action: Violation of §1983 – Wrongful Termination/Adverse
                                                 Employment Action – Violation of 14th Amendment Right to Property and Equal
                                  20             Protection, Monell Action
                                  21             “The Equal Protection Clause of the Fourteenth Amendment commands that no State shall
                                  22   'deny to any person within its jurisdiction the equal protection of the laws,' which is essentially a
                                  23   direction that all persons similarly situated should be treated alike." City of Cleburne v. Cleburne
                                  24
                                                 2
                                  25             In such instances, other courts in the Northern District have construed a § 1983 cause of
                                       action titled “Intrusion of First Amendment Right to Free Speech” as a First Amendment retaliation
                                  26   cause of action. See Ryan v. Santa Clara Valley Transp. Auth., 16-CV-04032-LHK, 2017 U.S. Dist.
                                       LEXIS 116432, *7, 2017 WL 3142130 (“However, the allegations in Counts One and Two were
                                  27   substantially the same, and Plaintiff analyzed both Counts One and Two as retaliation causes of
                                       action. Thus, the Court "construe[d] both Counts One and Two as First Amendment retaliation
                                  28   claims under § 1983…”).

                                                                                           8
                                             Case 3:20-cv-02622-SI Document 43 Filed 10/27/20 Page 9 of 10




                                   1   Living Ctr., 473 U.S. 432, 439 (1985). "To state a § 1983 claim for violation of the Equal Protection

                                   2   Clause[,] a plaintiff must show that the defendants acted with an intent or purpose to discriminate

                                   3   against the plaintiff based upon membership in a protected class." Thornton v. City of St. Helens,

                                   4   425 F.3d 1158, 1166 (9th Cir. 2005) (citation and internal quotation marks omitted).

                                   5           The FAC summarily concludes defendants, “as final policymakers, treated plaintiffs

                                   6   differently than other similarly situated COUNTY employees.” Dkt No. 31 at 69 ⁋458. But the

                                   7   FAC fails to allege plaintiffs were treated differently based upon membership in a protected class.

                                   8   The FAC does mention race, sexual orientation, and age discrimination but few, if any, facts in

                                   9   support thereof. For the few facts that are offered, little if any context is provided. For example,

                                  10   the complaint alleges Ms. Mordhorst told Ms. Sheppard that Ms. Reinhard and other “direct reports”

                                  11   called Ms. Sheppard an “angry black woman.” FAC ¶ 372. The complaint is silent as to when this

                                  12   happened, who, if anyone, Ms. Sheppard escalated the incident to, what Ms. Mordhorst’s
Northern District of California
 United States District Court




                                  13   relationship with Ms. Sheppard was at the time, etc. To survive a motion to dismiss, plaintiffs must

                                  14   systematically go through an analysis for each plaintiff bringing this cause of action alleging how

                                  15   each plaintiff was treated differently based on their membership in a protected class.

                                  16
                                       IV.     Fourth Cause of Action: Violation of §1983 – Wrongful Termination/Adverse
                                  17           Employment Action – Violation of 14th Amendment Right to Due Process, Monell
                                               Action
                                  18
                                               The allegations for plaintiffs’ fourth cause of action are virtually identical to those alleged
                                  19
                                       in the third cause of action. The Court is not clear what process each respective plaintiff was
                                  20
                                       allegedly denied.
                                  21

                                  22
                                                                                  CONCLUSION
                                  23
                                               For the foregoing reasons, the Court DISMISSES the 1st-4th causes of action WITHOUT
                                  24
                                       prejudice. Plaintiffs must file an amended complaint on or before November 13, 2020. This
                                  25
                                       will likely be the last time the Court grants plaintiffs leave to amend. Plaintiffs should look carefully
                                  26
                                       at what they can plausibly allege and carefully consider which defendants they wish to sue in which
                                  27
                                       capacity (official/personal) and whether their case would be strengthened by eliminating duplicative
                                  28
                                                                                          9
                                          Case 3:20-cv-02622-SI Document 43 Filed 10/27/20 Page 10 of 10




                                   1   claims/defendants.

                                   2           Further, if another motion to dismiss should be filed, it is not helpful for plaintiff to quote,

                                   3   without context and single spaced, new allegations added to the complaint. Plaintiffs should be able

                                   4   to explain to the Court why and how newly added allegations resolve the shortcomings outlined in

                                   5   this order.

                                   6

                                   7           IT IS SO ORDERED.

                                   8   Dated: October 27, 2020

                                   9                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
